Citation Nr: 1807664	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial disability rating for residuals of prostate cancer status post transurethral resection and brachytherapy seeds, evaluated as 20 percent disabling prior to November 13, 2013, and as 60 percent disabling thereafter.


ORDER

For the period on appeal prior to November 13, 2013, an initial 40 percent disability rating for residuals of prostate cancer is granted.

For the period on appeal from November 13, 2013, a disability rating in excess of 60 percent for residuals of prostate cancer is denied.


FINDINGS OF FACT

1.  Prior to November 13, 2013, the Veteran's residuals of prostate cancer were manifested by voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, daytime voiding interval between one and two hours, awakening to void two times per night, dysuria, erectile dysfunction without penis deformity, and an absence of obstructed voiding, urinary tract infections, or renal dysfunction.  

2.  From November 13, 2013, the Veteran's residuals of prostate cancer were manifested by voiding dysfunction requiring the wearing of absorbent materials which must be changed more than 4 times per day, daytime voiding interval between one and two hours, awakening to void hourly at night, dysuria, erectile dysfunction without penis deformity, and an absence of obstructed voiding, urinary tract infections, or renal dysfunction.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 40 percent disability rating for residuals of prostate cancer have been met for the period on appeal prior to November 13, 2013.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DC) 7528 (2017).

2.  The criteria for a disability rating in excess of 60 percent for residuals of prostate cancer have not been met for the period on appeal from November 13, 2013.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DC) 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, and a March 2014 rating decision by the Philadelphia RO.  Jurisdiction over the Veteran's claims file remains with the Philadelphia RO.

In April 2016, the Board remanded this case for further development.  The development requested having been completed, the case is now appropriate for appellate review.  

Service connection for residuals of prostate cancer was granted in the August 2013 rating decision that is the subject of this appeal.  An initial 20 percent disability ratings was assigned, effective from September 10, 2012, the date the claim for service connection was received.  During the course of this appeal, in a March 2014 rating decision, the Philadelphia RO granted a 60 percent disability rating, effective from November 13, 2013.  

The Veteran contends that he is entitled to a higher initial disability rating for the residuals of his prostate cancer.  Specifically, he has stated that he is entitled to at least a 60 percent disability rating for the entire initial rating period on appeal, as his symptoms have been present and have remained the same since his surgical procedure in 2007.  These symptoms include urinary frequency, leakage, dysuria, nocturia, and erectile dysfunction.    

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, as noted above, the Veteran is in receipt of a 20 percent disability rating prior to November 13, 2013, and a 60 percent disability rating thereafter for his residuals of prostate cancer, under the provisions of 38 C.F.R. § 4.115b, DC 7528.  Under DC 7528, which contemplates malignant neoplasms of the genitourinary system, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, if there has been no local reoccurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against pyramiding.  38 C.F.R. §§ 4.14, 4.115a. 

In this case, there is no renal dysfunction.  There is, however, voiding dysfunction.  Voiding dysfunction is rated under urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

For urinary leakage, leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed fewer than 2 times per day warrants a 20 percent rating.  Id.

For urinary frequency, daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  Id. 

Turning to the evidence relevant to the initial rating period, the Veteran was diagnosed with prostate cancer in 2006 and underwent a transperineal seed implantation.  He began to have severe voiding symptoms and underwent a transurethral resection of the prostate (TURP) in June 2007.  A June 2008 treatment note indicates that he did well following the TURP, but still had occasional significant dysuria which he rated at a 5 out of 10 in severity. 

In February 2012, a private treatment record indicated that he reported constant urinary burning following the seed implantation in 2006, as well as urinary incontinence.  

In a May 2013 Statement in Support of Claim, the Veteran stated that his 2007 TURP procedure left him impotent and incontinent, and that he had since experienced severe burning every time he urinated.  

He was afforded a VA examination in June 2013.  The examiner noted that an April 2013 VA treatment note indicated that the seeds implanted in 2006 had traveled and caused pain and incontinence.  At the VA examination, the Veteran reported voiding dysfunction, which required absorbent material that must be changed less than two times per day, and did not require use of an appliance.  Daytime voiding interval was between one and two hours, and he had nighttime awakening to void two times.  There was no obstructed voiding, and no recurrent urinary tract or kidney infections.  The Veteran had erectile dysfunction related to his prostate cancer; he was not able to achieve erection sufficient for penetration/ejaculation with or without medication.  

An August 2013 treatment note indicates that the Veteran continued to report urine retention, painful urination, and urinary frequency.

In September 2013, the Veteran reported microscopic hematuria with no associated dysuria.  He denied frequency and nocturia.  A cystoscopy showed a bladder calculus, which was removed the following month.  A November 2013 treatment note indicates the Veteran was doing better after the bladder stone removal, but continued to experience incontinence and urgency.  In a letter that month, his private treating urologist, Dr. T., wrote that the Veteran experienced urinary incontinence and changed his incontinence pads at least four times daily.  Further, he also experienced urgency and urinary frequency and reported that he voided as often as every hour nightly.  He also reported that he is impotent.

In his November 2013 notice of disagreement (NOD), the Veteran stated he wore a pad all day and changed it more than four times per day.

In the April 2014 VA Form 9, the Veteran's wife wrote that they had been married for 45 years, and that since the TURP in 2007, his problem had gotten worse.  She stated that every time they go out, even shopping, he had to find a bathroom to change his pads or to urinate.  Further, she stated that, at night, her sleep is interrupted because the Veteran had to get up to urinate almost every hour.

A November 2014 treatment note of Dr. T. indicates that the Veteran had experienced urinary incontinence for several years manifested by urgency and leaking.  The Veteran stated that if he did not go to the bathroom immediately, he experienced leakage of urine, and described the leakage as moderate.  

A November 2015 treatment note of Dr. T. indicates that the Veteran reported that he experienced urine leaks twice per day.

The Veteran was afforded another VA examination in May 2016.  He reported voiding dysfunction which required absorbent material which must be changed less than two times per day.  He reported increased urinary frequency with daytime voiding interval between one and two hours, and nighttime awakening to void three to four times.  There was no obstructive voiding, and no recurrent urinary tract or kidney infections.  He continued to experience erectile dysfunction and had not used medication.  The examiner noted that he was unable to go out of the house for extended periods of time due to urinary frequency.

As an initial matter, as apparent from the foregoing, urinary tract infections and obstructed voiding need not be considered for rating purposes at any time during the initial rating period because no such manifestations are apparent from the record.  Similarly, renal dysfunction will not be discussed because it is not shown to be present in this case.

Based on the foregoing, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether a 40 percent disability rating is appropriate for the initial rating period prior to November 13, 2013.  Namely, the Veteran has stated that his incontinence symptoms have remained at the same level of severity throughout the rating period, and is competent to make such observations about symptoms observable to a lay person.  Moreover, the November 2014 and November 2015 treatment records referenced above corroborate his statements, indicating that his incontinence had been present for several years.  As the November 2015 VA treatment note indicates he reported leakage occurring twice per day, the Board finds that a 40 percent disability rating is appropriate for the period prior to November 13, 2013, under the rating criteria for voiding dysfunction.  38 C.F.R. § 4.115a.  The Board has also considered the medical evidence demonstrating dysuria throughout the initial rating period in granting a higher 40 percent disability rating.    

The Board acknowledges that the Veteran is currently in receipt of a 60 percent disability rating.  However, although he has stated that his symptoms have remained consistent throughout the initial rating period, the Board finds that the criteria for a disability rating in excess of 40 percent are not met prior to November 13, 2013.  Indeed, the June 2013 VA examiner noted that the Veteran had voiding dysfunction which required absorbent material which must be changes less than two times per day, which does not meet the criteria for a 40 percent disability rating.  However, as noted above, the Board has considered the Veteran's statements and the medical records from November 2014 and 2015 in granting a higher 40 percent rating for the period prior to November 13, 2013.  

The Board also finds that the weight of the evidence is against a disability rating in excess of 60 percent for the rating period from November 13, 2013.  The Veteran is already in receipt of the highest available rating under the rating criteria for voiding dysfunction, and the potentially applicable provisions do not allow for an evaluation in excess of 60 percent.  38 C.F.R. §§ 4.115a , 4.115b.  In addition, as discussed above, while renal dysfunction allows for a 100 percent rating in certain cases, renal dysfunction is not demonstrated by the evidence in this case.  

The Board acknowledges the Veteran's concern that he has a debilitating disability resulting from his prostate cancer.  However, the criteria for a disability rating in excess of 40 percent prior to November 13, 2013, or in excess of 60 percent from November 13, 2013, have not been met at this time for the reasons described above.  

The Board also notes that the Veteran has a separate noncompensable disability rating for erectile dysfunction associated with residuals of prostate cancer.  He is also in receipt of special monthly compensation for loss of use of a creative organ.  The noncompensable rating for erectile dysfunction was initially included with the rating for residuals of prostate cancer, but the RO separated the rating in the March 2014 rating decision.  In any case, the Board agrees with the RO that a compensable disability rating for erectile dysfunction is not warranted, as penile deformity is not demonstrated by the evidence of record.  See 38 C.F.R. § 4.115b, DC 7522. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that an initial 40 percent disability rating is warranted for the rating period prior to November 13, 2013, but that the weight of the evidence is against a disability rating in excess of 60 percent from November 13, 2013.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for residuals of prostate cancer, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  Pursuant to the Board's April 2016 remand, private treatment records were obtained and associated with the claims file.  

The Veteran has been afforded adequate examinations on the issue of rating his disability.  As discussed above, VA provided the Veteran with examinations in June 2013 and May 2016.  The Veteran's history was taken, and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The May 2016 VA examination also substantially complies with the Board's April 2016 remand directives, and no further development is required.








[CONTINUED ON NEXT PAGE]

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Department of Veterans Affairs


